In a condemnation proceeding, the claimant appeals from an order of the Supreme Court, Suffolk County, dated March 18, 1975, which, after a nonjury trial, inter alia, fixed the amount of compensation for the taking at $40,110. Order modified, on the facts, by increasing the award to the amount of $41,562. As so modified, order affirmed, with costs to appellant. The condemned property consists of 5.9 acres of upland and 20.73 acres of wetland, all undeveloped, in the Town of East Hampton, and is in a class A residential zone, which requires a minimum of 40,000 square feet for a one-family home. It fronts for about 3,000 feet on Northwest Creek, which, in turn, flows into Gardiner’s Bay. Appraisers for both sides expressed divergent views as to its valuation, claimant asserting its total worth to be *605$94,000 or $95,760, either as raw land with an added increment for development, or as a four-lot cluster subdivision. The county’s expert contended that the possibility of development was too remote to add to its value, given the problems of access, power and municipal approvals, and arrived at a total valuation of $40,110. The award valued the upland at $23,600, and the marshland at $14,510, together with $2,000 as claimant’s improvement value, considering the possibility of subdivision highly speculative under the cluster provisions of the East Hampton Town Zoning Ordinance. The trial court’s valuation of the marshland, at $700 an acre, was below the value placed upon it by the county’s appraiser. Under these conditions, we believe that the award should be modified to fall within the limits of reasonableness fixed by the estimates of value set by the testimony of the parties’ experts. We agree that the possibility of subdividing this land is extremely remote and should not be made an increment of its value as of the date of taking. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.